DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 06/02/2021, and the amended claims filed 06/02/2021 including the allowable subject matters stated in office action dated 03/26/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Roger Chen (Reg. no. 67,314) on 6/21/2021.
The application has been amended as follows:
Claim 1 (currently amended): An amplification circuit comprising:
an input terminal configured to receive a radio frequency (RF) signal;
an output terminal configured to output the RF signal after the RF signal is amplified by the amplification circuit;
a first capacitor having a first terminal and a second terminal, wherein the first terminal is coupled to the input terminal
a bias unit coupled to the second terminal of the first capacitor, and configured to provide a bias current, wherein the bias unit comprises:
a second terminal and a control terminal, wherein the first terminal is configured to receive a first system voltage, the control terminal is coupled to a reference voltage terminal, wherein the transistor is 
an amplification unit having an input terminal coupled to the second terminal of the first capacitor and the second terminal of the bias unit, and an output terminal coupled to the output terminal of the amplification circuit; and
an impedance unit having a first terminal coupled to the bias unit, and a second terminal coupled to the input terminal of the amplification circuit and the first terminal of the first capacitor, and the impedance unit being configured to adjust amplifying linearity of the amplification circuit according to a first selection signal; 
the amplification circuit operates in a high power mode or in a low power mode, the high power mode, the impedance unit increases a capacitive impedance according to the first selection signal [[:]] and the low power mode, the impedance unit decreases the capacitive impedance according to the first selection signal.
Claim 5 (currently amended): The amplification circuit of claim 4, wherein:
the first switch further has a first terminal and a second terminal, wherein the first terminal of the first switch is coupled to the first terminal of the impedance unit, 

Claim 6 (currently amended): The amplification circuit of claim 4, wherein:
the second capacitor has a first terminal and a second terminal, wherein the first terminal of the second capacitor is coupled to the first terminal of the impedance unit
the first switch further has a first terminal coupled to the second terminal of the second capacitor, and a second terminal coupled to the second terminal of the impedance unit.
Claim 15 (currently amended): An amplification circuit comprising:
an input terminal configured to receive a radio frequency (RF) signal;
an output terminal configured to output the RF signal after the RF signal amplified by the amplification circuit;
a first capacitor having a first terminal and a second terminal, wherein the first terminal is coupled to the input terminal
a bias unit coupled to the second terminal of the first capacitor, and configured to provide a bias current, wherein the bias unit comprises:
a transistor having a first terminal, a second terminal and a control terminal, wherein the first terminal is configured to receive a first system voltage, the control terminal is coupled to a first reference voltage terminal, wherein the transistor is 

an impedance unit having a first terminal coupled to the second terminal of the transistor, and a second terminal coupled to a second reference voltage terminal, and the impedance unit being configured to adjust amplifying linearity of the amplification circuit according to a first selection signal; 
the amplification circuit operates in a high power mode or in a low power mode, the high power mode, the impedance unit increases a capacitive impedance according to the first selection signal [[:]] and the low power mode, the impedance unit decreases the capacitive impedance according to the first selection signal.
Claim 21 (currently amended): An amplification circuit comprising:
an input terminal configured to receive a radio frequency (RF) signal;
an output terminal configured to output the RF signal after the RF signal is amplified by the amplification circuit;
a first capacitor having a first terminal and a second terminal, wherein the first terminal is coupled to the input terminal
a bias unit coupled to the second terminal of the first capacitor, and configured to provide a bias current, wherein the bias unit comprises:
a transistor having a first terminal, a second terminal and a control terminal, wherein the first terminal is configured to receive a first system voltage, the control terminal is coupled to a reference voltage terminal, wherein the transistor is 
an amplification unit having an input terminal coupled to the second terminal of the first capacitor and the second terminal of the bias unit, and an output terminal coupled to the output terminal of the amplification circuit; and
an impedance unit having a first terminal coupled to the bias unit, and a second terminal coupled to the input terminal of the amplification circuit and the first terminal of the first capacitor, and the impedance unit being configured to adjust amplifying linearity of the amplification circuit according to a first selection signal; 
wherein the impedance unit comprises a variable capacitor configured to adjust capacitance according to the first selection signal.
Claim 22 (currently amended): An amplification circuit comprising:
an input terminal configured to receive a radio frequency (RF) signal;
an output terminal configured to output the RF signal after the RF signal is amplified by the amplification circuit;
a first capacitor having a first terminal and a second terminal, wherein the first terminal is coupled to the input terminal
a bias unit coupled to the second terminal of the first capacitor, and configured to provide a bias current, wherein the bias unit comprises:
a transistor having a first terminal, a second terminal and a control terminal, wherein the first terminal is configured to receive a first system voltage, the control terminal is coupled to a reference voltage terminal, wherein the transistor is 

an impedance unit having a first terminal coupled to the bias unit, and a second terminal coupled to the input terminal of the amplification circuit and the first terminal of the first capacitor, and the impedance unit being configured to adjust amplifying linearity of the amplification circuit according to a first selection signal; 	
wherein the impedance unit comprises:
a first switch having a control terminal configured to receive the first selection signal; and
a diode coupled in series with the first switch between the first terminal and the second terminal of the impedance unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HAFIZUR RAHMAN/Examiner, Art Unit 2843